1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7
                                          DISTRICT OF NEVADA
8
                                                     ***
9
     UNITED STATES OF AMERICA,                            Case No. 2:08-cr-00064-JCM-GWF
10
                                             Plaintiff,                      ORDER
11           v.
12   STEVEN GRIMM, et al.,
13                                        Defendants.
14

15          Presently before the court is petitioner Eve Mazzarella’s (“petitioner”) motion “for court

16   order for trial counsel’s case file.” (ECF No. 699).

17          Petitioner has initiated a § 2255 action alleging ineffective assistance of trial counsel.

18   (ECF No. 700). Petitioner alleges that her lead trial counsel, Robert Wallach (“Wallach”), “left

19   Las Vegas” following closing arguments in petitioner’s criminal trial and was not present for the
20   verdict on December 15, 2011. (ECF No. 699).

21          Thereafter, petitioner alleges that she called and emailed Wallach on numerous occasions

22   to request a copy of her case file so that her new counsel could prepare for her sentencing

23   hearing. Id. Wallach never produced the file, and petitioner’s substitute counsel prepared for her

24   sentencing without the benefit of the case file. Id.

25          Since then, petitioner and her counsel have consistently attempted to obtain her case file

26   from Wallach to prepare for her § 2255 motion, to no avail. Id. Indeed, the California State Bar,
27   where Wallach is licensed to practice, advised Wallach to contact petitioner to make

28   arrangements to transfer the case file. Id. Petitioner asserts that, as of the date of the motion,
1    Wallach has not contacted her and has not released the case file. Id.

2              Accordingly, petitioner requests an order from this court instructing Wallach to turn over

3    petitioner’s case file for the purpose of preparing her § 2255 motion. Id. However, petitioner’s

4    motion is devoid of the relevant points and authorities, including, inter alia, whether the court

5    has jurisdiction to order Wallach to turn over the case file. See id.

6              The court therefore denies petitioner’s motion without prejudice. See LCR 47-1 (“All

7    motions . . . must be supported by a memorandum of points and authorities.”). Petitioner may

8    renew her motion once she has compiled the relevant points and authorities for the court’s

9    review.

10             Accordingly,

11             IT IS ORDERED THAT petitioner’s motion “for court order for trial counsel’s case file”

12   (ECF No. 699) be, and the same hereby is, DENIED without prejudice.

13             IT IS SO ORDERED.

14             The clerk is instructed to file this order in this case, and in the related civil action, number

15   2:18-cv-01887-JCM.

16             DATED THIS 4th day of April 2019.

17

18                                                             JAMES C. MAHAN
                                                               UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28


                                                          2
